Citation Nr: 1223966	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Michelle M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran served within Vietnam as defined by VA for the purpose of determining presumptive exposure to Agent Orange.

2.  The Veteran's diabetes mellitus, type II, is not shown to have been present during his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, to include as due to exposure to an herbicidal agent.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, the RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, personnel records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for diabetes mellitus, type II.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current 

disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of record does not support that the Veteran was exposed to an herbicidal agent or that he was physically present in the Republic of Vietnam.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or symptoms thereof during his active duty service.  As a result, the Board finds the evidence of record does not demonstrate that an in-service event, injury, or disease occurred relevant to the Veteran's diabetes mellitus, type II.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served from June 1963 to June 1967.  In January 2007, he submitted a claim of entitlement to service connection for diabetes mellitus, type II, including as due to an herbicidal agent.  After this claim was denied in March 2009, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.  

The Veteran contends that his current diabetes mellitus, type II, is the result of in-service exposure to an herbicidal agent.  The Veteran asserts he is entitled to presumptive service connection based upon his Vietnam Campaign Medal, which he contends serves as evidence demonstrating his presence within Vietnam.  Specifically, the Veteran states that, while serving aboard the USS Reeves, he was assigned to a search and air rescue team that patrolled within range of land.  In addition, he asserts that he spent time ashore in Danang loading stores and ammunition aboard the ship.  The Veteran also describes serving aboard the USS Oklahoma City, which shelled the coast of southern Vietnam.  The Veteran's representative argues that the Veteran's service brought him within a mile of the coast of Vietnam, where he saw "first-hand the cleared area where Agent Orange depleted the local vegetation."  Due to this proximity, the Veteran asserts that he was exposed to Agent Orange during his active duty service, and that such exposure caused his current diabetes mellitus, type II.  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. §3.309(e).  In order for presumptive service connection to be granted, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1197.  

The evidence of record demonstrates that the Veteran served aboard the USS Reeves, from approximately May 1965 to August 1966, and on the USS Oklahoma City, from approximately November 1966 to June 1967, while these ships operated in the waters off the coast of the Republic of Vietnam.  A March 2011 information response from the Joint Services Records Research Center (JSRRC) indicates that the USS Reeves conducted operations as a Search and Rescue destroyer, Anti-Air 

Warfare picket destroyer, and performed aircraft carrier escort duty at Yankee Station in the northern Gulf of Tonkin.  Relevant operations to this case were conducted from July 7, 1966 to August 6, 1966.  The USS Oklahoma City began gunfire support missions off the coast of Vietnam in June 1965 and spent 2 1/2 years serving as 7th Fleet flagship in the South China Sea.   

Preliminarily, the Board takes judicial notice of the fact that the USS Reeves was a "double-end" Leahy-class guided missile cruiser, while the USS Oklahoma City was a Galveston-class guided missile cruiser, and, therefore, were deep-water vessels.  Further, the Board takes judicial notice of the fact that "Yankee Station" was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. Navy aircraft carriers to launch air strikes during the Vietnam era.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).

In this respect, service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to an herbicidal agent.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that anchored in an open, deep-water harbor, such as Danang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to an herbicidal agent.  

The evidence of record indicates that the Veteran served aboard two blue water naval vessels.  While the USS Reeves briefly anchored in the deep water harbor of Danang, it did not dock at Danang Harbor.  Further, the deck logs do not document any small boat activity, the purpose of anchoring in Danang, or that personnel debarked the USS Reeves.  Similarly, the USS Oklahoma City operated off the coast of the Republic of Vietnam, and the evidence does not show that the ship docked in Vietnam while the Veteran was stationed aboard.  Additionally, receipt of the Vietnam Campaign Medal is not evidence of in-country service.  Moreover, in March 2011, the JSRRC issued a formal finding that the evidence of record did not 

establish in-country service in the Republic of Vietnam for the purpose of presumptive service connection.  

In a January 2007 written statement, the Veteran asserted that he served in the waters of Vietnam and "traveled up and down the coast line from Danang to North Vietnam."  In an October 2009 written statement, the Veteran stated that he was assigned to a search and air rescue team that required him to perform rescue activities on land, and that he also went ashore in Danang to load stores and ammunition aboard the ship.  However, after deck logs and Command History showed no evidence of small boat activity, docking in Danang, or personnel debarking, the Veteran's representative asserted that the Veteran was exposed to Agent Orange while serving within a mile of the coast and at Danang Harbor.  The Veteran's representative stated that the Veteran worked "top side of the ship" and saw "first hand the cleared area where Agent Orange depleted the local vegetation."  The Veteran is competent to report the occurrence of observable events.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  However, the statements reported by the Veteran and his representative regarding in-country service are inconsistent and, in addition, are not consistent with the other evidence of record.  Accordingly, the Board finds that the statements reported by the Veteran and his representative regarding in-country service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran served within Vietnam, and, therefore, the Board finds that the Veteran cannot be presumed to have been exposed to an herbicidal agent, to include Agent Orange, during his active duty service.  38 U.S.C.A. § 1116(f).  Consequently, service connection for diabetes mellitus, type II, to include as due to in-service exposure to an herbicidal agent, is not warranted on a presumptive basis.

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records, including his separation examination, do not demonstrate complaints, symptoms, or treatment for diabetes mellitus, type II.  Subsequent to service discharge, an October 2006 private medical record shows a diagnosis of new onset diabetes.  

The evidence of record demonstrates that the first diagnosis of diabetes mellitus, type II, was in October 2006 and, thus, was not compensable within one year of the Veteran's discharge.  Because the Veteran's diabetes mellitus, type II, was not diagnosed until many years after discharge from service, service connection for a chronic disorder cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to direct service connection, the Veteran's service treatment records do not demonstrate complaints, symptoms, or treatment for diabetes mellitus, type II, during active duty service.  The Veteran has not asserted that his diabetes mellitus, type II, has been continuously present after his active service discharge.  The evidence of record demonstrates that the first diagnosis of diabetes mellitus, type II, was in October 2006.  The almost 40-year time period without complaints or 

treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

The post-service medical evidence of record does not include an etiological opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  The only evidence of record indicating an association between his diabetes mellitus, type II, and his military service are the Veteran's statements.   

Although the Veteran's claims that his diabetes mellitus, type II, is related to herbicide exposure, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's exposure to herbicide caused his current diabetes mellitus, type II, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his diabetes mellitus, type II.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of competent evidence that the Veteran was exposed to an herbicidal agent during his active duty service, or that his current diabetes mellitus, type II, is related to his military service, the preponderance of the evidence is against his 

claim.  As such, the benefit-of-the-doubt rule does not apply to this claim, and entitlement to service connection for diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


